Citation Nr: 1613657	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-36 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating prior to June 27, 2011, and to a disability rating greater than 10 percent thereafter, for retropatellar pain syndrome (RPPS) of the right knee, on an extraschedular basis.

2.  Entitlement to a disability rating greater than 10 percent for thoracolumbar spine strain on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for an increased (compensable) rating for retropatellar pain syndrome of the right knee.  This matter also is on appeal from an April 2009 rating decision in which the RO denied the Veteran's claim for a disability rating greater than 10 percent for thoracolumbar spine strain. 

In May 2011, the Board denied the Veteran's claim for a disability rating greater than 10 percent for thoracolumbar spine strain on a schedular basis.  The Board also remanded the Veteran's claims for a disability rating greater than 10 percent for thoracolumbar spine strain and for an increased (compensable) rating for retropatellar pain syndrome of the right knee, each including on an extraschedular basis, for additional development. 

In August 2011, the RO granted, in pertinent part, the Veteran's claim for an increased (compensable) rating for retropatellar pain syndrome of the right knee, assigning a higher 10 percent rating effective June 27, 2011, on a schedular basis.  The Veteran has continued to disagree with the disability ratings assigned for his service-connected retropatellar pain syndrome of the right knee.

The claims were remanded again in October 2011 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected thoracolumbar spine strain and service-connected retropatellar pain syndrome of the right knee on an extraschedular basis, as well as a TDIU. 

The Board already has found in its May 2011 decision that the Veteran's service-connected thoracolumbar spine strain did not meet the schedular criteria for a disability rating greater than 10 percent.  In its May 2011 remand, the Board found that the Veteran reasonably raised claims of extraschedular entitlement to increased ratings for both his service-connected thoracolumbar spine strain and service-connected retropatellar pain syndrome of the right knee. 

In the October 2011 decision, the Board determined that the Veteran's service-connected retropatellar pain syndrome of the right knee did not meet the schedular criteria for an increased (compensable) rating prior to June 27, 2001, or for a disability rating greater than 10 percent thereafter.

In the February 2016 Written Brief Presentation, the Veteran's representative asserted that the Veteran's retropatellar pain syndrome of the right knee and thoracolumbar spine strain may have worsened since the prior 2011 and 2012 VA examinations.  Generally, VA is required to afford an examination to assess the current nature, extent, and severity of a service connected disability when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, the record reflects that the Veteran's treatment including medications and physical therapy have changed since the prior examinations.  Specifically, the Veteran continues to have knee pain and was started on a trial of glucosamine/chondroitin and was seen by physical therapy.  See August 2015 VA treatment record.  Additionally, regarding his service-connected thoracolumbar spine strain, the Veteran was scheduled for additional physical therapy in September 2012 and was started on gabapentin in October 2013.  The Board finds therefore that a remand is necessary so that VA can provide an adequate examination and the AOJ can conduct any additional appropriate development for consideration of extraschedular entitlement and then adjudicate these increased rating claims on an extraschedular basis.  See 38 C.F.R. § 3.321 (2015).  

Regarding the Veteran's TDIU claim, subsequent to the January 2012 VA examination, service connection has been granted for additional disabilities and the Veteran's overall disability rating has increased.  Service connection also is in effect for a sleep disorder, migraine headaches, tinnitus, retropatellar pain syndrome of the left knee, residuals, status-post trauma to the right index finger, bilateral hearing loss, and erectile dysfunction.  A new examination which addresses the impact of his service-connected disabilities on his employability should also be scheduled.  Additionally, the TDIU claim must be remanded because this issue is inextricably intertwined with the issues of his entitlement to extraschedular ratings.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Lastly, the AOJ should attempt to obtain the Veteran's up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any pertinent, outstanding VA treatment records dated from September 2015 with the record.

2.  Then, schedule the Veteran for appropriate VA examination(s) to assess the current nature and severity of his service-connected retropatellar pain syndrome of the right knee and thoracolumbar spine strain, and to obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

The entire record should be made available to and reviewed by the examiner, and all findings expressed by the examiner should be provided in a report.

The examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (thoracolumbar spine strain, sleep disorder, migraine headaches, tinnitus, retropatellar pain syndrome of the right knee, retropatellar pain syndrome of the left knee, residuals of status-post trauma to the right index finger, bilateral hearing loss, and erectile dysfunction). 

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's retropatellar pain syndrome of the right knee and thoracolumbar spine strain or the combined effect of his service-connected disabilities.

4.  Readjudicate the claims in light of all pertinent evidence.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) addressing the claims on appeal.  The SSOC must include clear reasons and bases for all determinations, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

